Assalamualaikum warahmatullahi wabarakatuh,
Mr. President,
Mr. Secretary-General,
Distinguished Representatives,
Excellencies, Ladies and Gentlemen,
INTRODUCTION
I would like to take this opportunity to congratulate you, Mr. President on your election as the President of the 75th Session of the United Nations General Assembly. I would also like to thank His Excellency Mr. Tijjani Muhammad-Bande for his commitment, dedication and leadership and to congratulate him on successfully completing the work of the 74th Session of the General Assembly, in spite of the extraordinary circumstances the world is facing due to the COVID-19 pandemic.
Malaysia welcomes the theme of this year’s General Assembly — “The future we want, the United Nations we need: reaffirming our collective commitment to multilateralism — confronting COVID-19 through effective multilateral action”. I believe the theme resonates well with each one of us, appropriately framing what the world needs during a time of much uncertainty. You can be assured of Malaysia’s support and cooperation in achieving the goals of this session of the General Assembly.
Before the onset of man’s newest lethal enemy in the form of the Novel Coronavirus, the world had already been reeling from numerous challenges. As war continued to ravage many parts of the world, the global economic ecosystem faced unsustainable pressure as a result of trade wars and populist political posturing. Amidst all this, the state of the planet continued to suffer neglect while nations continued to bicker over who should take more responsibility to reverse the effects of climate change. All this took place against the backdrop of impoverished immigrants fleeing their homes, risking their lives by taking an arduous journey to a distant land in pursuit of a better life.
COVID-19 RESPONSE AND EQUITABLE ACCESS TO VACCINE
Little did we know then that the COVID -19 pandemic has caused great disruption to the world. Worse still, this pandemic has affected the most vulnerable populations - women and children; people with disabilities; as well as the marginalised and the displaced. We must remember that COVID-19 does not discriminate and because of that, our response should not too.
No country has been spared. The pandemic has levelled the playing field for all nations and the race is on to obtain a vaccine. Until or unless we obtain the antiviral medication required to treat and a vaccine to prevent this novel coronavirus, we can never fully declare victory against it. This is why the manufacturing of a vaccine must promote international collaboration rather than nationalistic competition. Saving lives should be our priority.
THREAT OF TERRORISM DUE TO COVID-19
On top of the socio-economic impact COVID-19 has had on all of us, we need to also be mindful of the possibility of terrorism rearing its ugly head in this time of uncertainty. We must never discount the fact that terrorist groups could be ramping up their efforts to take advantage of the present uncertain times to further enhance their agenda.
Transparent communication, good networking, and greater intelligence cooperation at the national and international levels are imperative to counter terrorism and radicalisation during this pandemic. This is a psychological war waged on the vulnerable and we must win over “hearts and minds” to succeed. Effective communication strategies at all available channels must be prioritised to ensure that misinformation and disinformation is countered, without infringing respective domestic laws.
Excellencies, Ladies and Gentlemen,
REFORM OF THE INTERNATIONAL FINANCIAL ARCHITECTURE IN TIMES OF THE COVID-19 PANDEMIC
As a measure to contain the COVID-19 pandemic, governments are implementing lockdowns and rolling out initiatives to ensure that people do not lose their jobs and businesses do not shut down.
The economic and financial impact of the pandemic has brought big and small corporations to their knees. We have witnessed how decades of hard work and dedication have been reduced to bankruptcy or even the downsizing of companies on an unimaginable scale. This has resulted in thousands of jobs lost. This is precisely the reason why the economic devastation of this magnitude needs the collective action of the international community. There is a need to soften the impact to the livelihoods of all those affected.
For Malaysia, the Government has put in place mitigating strategies to address the socio-economic impacts of COVID-19 has had on our country. We hope Malaysia not only recovers but emerges stronger from the pandemic. The balancing act that Malaysia strives to achieve - between kickstarting our economy and implementing Standard Operating Procedures (SOPs) to prevent further waves of infection has been nothing short of challenging.
Malaysia has put in place structural economic reforms in facing the new global landscape post COVID-19. We have begun the implementation of economic recovery strategies, followed by an all-inclusive economic revitalization programme. Even though it will take some time before we see the results, we will continue to try our level best to return to some semblance of normalcy. And we know we can only do better with the help of the international community.
REFORM OF THE UNITED NATIONS
Excellencies, Ladies and Gentlemen,
Unfortunately, the United Nations has been rather slow in aiding the response of Member States to COVID-19. For instance, in the first few months of the pandemic, the United Nations Security Council (UNSC) failed to discuss the issue even though the pandemic clearly poses a grave threat to the security of the world. Only on 1st July 2020 did the United Nations Security Council adopt a resolution to demand an immediate cessation of hostilities, which would allow nations to refocus resources on combatting the pandemic. This is a positive step. However, we can only imagine the benefits of such action if it had been undertaken much sooner.
Differences in the Security Council left the body, as it has so many times, indecisive and ineffective. We must be brutally honest with ourselves and admit that after more than seven decades, surely the fate of the world’s peace and security should not continue to be left in the hands of a few. It is about time that the composition of the Security Council better reflects the United Nations’ current membership. The five permanent seats in the Security Council, reserved for the veto-wielding five victors of a World War, has proven that the organization needs to be reformed. There would not be an alliance to pursue a common goal if one party thinks it has more right to decide than the others.
Since 1946, the veto has been wielded more than 200 times. There is nothing democratic in the way the veto is used. The veto is open to abuse, be it sanctimoniously, hypocritically or to uphold wrongdoings. This is why we need to move the reform process forward. Only with an improved Security Council and United Nations can the world hope to see problems being addressed effectively.
THE FUTURE OF PALESTINE AND THE OCCUPIED TERRITORIES
One of the most glaring failures of the United Nations is the situation in the Occupied Palestinian Territory. Despite the countless calls by the international community since the founding of the United Nations, the will of the majority continues to be negated by the few. They hide their true intentions under the guise of national security and the notion of justice. Wars took place and millions lost their lives have portrayed that the very same actors caught in some of the worst tragedies, have chosen to remain oblivious.
For there to be lasting peace in the Middle East, the prescribed international consensus, in conjunction with international law; United Nations resolutions; and the UN Charter, Israel must do several things. First, it must cease all of its illegal settlement activities. Second, it must withdraw its troops from the Occupied Palestinian Territory and surrounding Arab states. Third, it must allow Palestinian refugees their right to return to their land and property. Fourth, it must restore the original status of Jerusalem. And last but certainly not least, it must restore its credibility and revert to the negotiating table with Palestine.
These are not new preconditions. These are merely a reflection of years of diplomatic work and the consensus reached over decades of negotiations. Israel can no longer be in denial. Israel continues to threaten Palestinian statehood with further annexation of Palestinian land, further denying Palestine any semblance of human security or peace. Malaysia’s position on this matter remains clear and consistent. Annexation is unlawful. It violates the Charter of the United Nations, Geneva Conventions and relevant resolutions of the General Assembly and the Security Council. The acquisition of any territory by war or force is inadmissible and illegal. As such, there will never be nor can there ever be any legitimacy in Israel’s actions against Palestine.
Together with the rest of the international community, Malaysia will continue to reaffirm its support to the realization of the State of Palestine based on the pre-1967 borders, with East Jerusalem as its capital. The only viable way forward is a negotiated two-state solution. In this context, Malaysia supports the call of the international community including by the UN Secretary General, for the Middle East Quartet to find a mutually agreeable path for the parties to re-engage towards a negotiated, peaceful settlement. We continue to call upon the international community to uphold Palestine’s legitimate right to self determination, which constitutes one of the very core principles of the United Nations when it was created 75 years ago.
SITUATION SURROUNDING THE ROHINGYA
Another glaring example is the plight of the Rohingya. When atrocities were committed en-masse against the Rohingya in the State of Rakhine, thousands fled their homes fearing for their lives. Many died while crossing oceans and land in search of safety, whilst many others fell victim to opportunistic human trafficking rings promising the Rohingya a life they could only dream of. Yet they still choose to make that life threatening decision to leave home out of sheer desperation.
The spill-over effects of the crisis in the Rakhine State, which includes the mass migration of people from Myanmar have significantly impacted not only Malaysia, but also other neighbouring countries. Malaysia currently hosts the largest number of Rohingya refugees in Southeast Asia. As a developing nation coping with the cost of managing and providing protection to nearly 180,000 registered refugees and asylum seekers in the country, with 86% of them from Myanmar, our resources are stretched thin. Yet, Malaysia is expected to do more to accommodate these incoming refugees. Is that fair?
Although Malaysia is not party to the 1951 Refugee Convention and its 1967 Protocol, Malaysia has taken up the social and financial responsibility in providing humanitarian assistance and protection to Rohingya refugees on humanitarian grounds. The time has come for State Parties to the Convention to shoulder a proportionate burden and responsibility in addressing the problem by opening their doors for more refugees for resettlement and relocation.
Addressing the influx of these refugees into our borders is one side of the story. The bigger question is how can the international community play a more meaningful role to end the atrocities in the Rakhine State?
These are just two glaring examples why a stronger and better United Nations is necessary. The credibility of the United Nations can and must be restored, in order to build “the future we want, the United Nations we need”. This can only be done if we find the moral courage and political will to do what is right.
SUSTAINABLE DEVELOPMENT GOALS/CLIMATE CRISIS
Excellencies, Ladies and Gentlemen,
Malaysia has and will continue to support the accelerated action and transformative pathways of the 2030 Agenda for Sustainable Development. Our development plans have always been geared towards sustainability both for the environment and for the living, and have been embedded into the five-yearly national development plans. It has also been included into Malaysia’s Shared Prosperity Vision 2030, which aims to develop a fair and equitable distribution of economic development at all levels by 2030, as envisaged by the Sustainable Development Goals (SDGs).
Since Malaysia implemented the Movement Control Order (MCO) in March, we found that air quality readings in Malaysia has improved two folds, from 28% to 57%. The fear is that this could only be a temporary reprieve as global carbon emissions may rise again if we continue to be complacent and do a ‘business as usual’ approach in our post economic recovery plan. The pandemic must therefore be treated as a turning point. It is important for the entire international community to respect the planet’s limits and value our natural resources.
Just like everybody else, Malaysia is also concerned about the environment. At the same time, Malaysia is one of the biggest producers of palm oil. Many farmers and smallholders are dependent on this crucial commodity to sustain their livelihoods. However, critics have linked palm oil to the destruction of the world’s precious rainforests and the extinction of wildlife. They also claim that it is dangerous to health. These claims are way far from the truth. Malaysia has over 60 national laws and regulations covering the protection of wildlife and the environment; health; the safety and welfare of workers; and control of pollutants. We are pleased and honoured to inform that we have managed to retain 55% of our rainforests, exceeding 5% of our earlier commitment.
MULTILATERALISM AND UN75
Excellencies, ladies and gentlemen,
This year marks the 75th anniversary of the United Nations. For the past 75 years, the United Nations has been the centre of international relations. In the eyes of some, it can be considered as a failure, while others see it as a success. Call it what you want, but it is difficult to deny that the United Nations has managed to allow human society to progress in so many aspects — from education to the environment, to the health and social security of millions.
Unfortunately, in recent times multilateral commitments are becoming less persuasive because states are less willing to uphold shared values and solve challenges together. Governments are turning inwards, pushing a national perspective that wins more immediate public support. The United Nations should not be a platform to do this. It should be a capable institution that can hear and collectively address the concerns of its members and the problems that beset the world.
In preserving stability, tranquillity and peace, Malaysia has long held the belief that our world demands for collaborative engagement by all. It is, therefore, in our interest that the international community works together to uphold a system based on our shared universal values through dialogues and cooperation.
Excellencies, Ladies and Gentlemen,
Turning 75 is indeed a significant achievement. As such, let us not see the Seventy-Fifth Anniversary of the United Nations go by without a resolve to fulfil our collective responsibilities. We need to build back better for our peoples not just for now but also for generations to come. Rest assured that the United Nations has Malaysia’s fullest commitment to multilateralism, based on the purposes and principles as enshrined in the Charter of the United Nations.
Thank you.